Case 20-11177-KBO   Doc 613-7   Filed 08/28/20   Page 1 of 4




        Exhibit E
                 Case 20-11177-KBO   Doc  613-7 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                                  Page 2 of 4
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:28
HIGHLY CONFIDENTIAL                                              HIGHLY CONFIDENTIAL
      Turner Falk                                                      Turner Falk
    obermayer.com                                                    obermayer.com
  Aug 05, 2020 14:28                                               Aug 05, 2020 14:28




                                                I AL
                                             NT
                                        I DE
                                     N F lk
                                           a m
                                 CO er F r.co :28
                              HLY urn ye 14
                          I G    T ma 20
                         H        b er , 20
                                 o 05
                                    g
                                 Au




HIGHLY CONFIDENTIAL                                              HIGHLY CONFIDENTIAL
      Turner Falk                                                      Turner Falk
    obermayer.com                                                    obermayer.com
  Aug 05, 2020 14:28                                               Aug 05, 2020 14:28
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:28
                         Case 20-11177-KBO                      Doc 613-7             Filed 08/28/20              Page 3 of 4
                                                                 HIGHLY CONFIDENTIAL

   QAI(ORNI                         SPECIALTY                          Turner Falk
                                    GENERICS                         obermayer.com
                                                                   Aug 05, 2020 14:28
HIGHLY CONFIDENTIAL                                                                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                                                                    Turner Falk
    obermayer.com                                                                                                  obermayer.com
  Aug 05, 2020 14:28                                                                                             Aug 05, 2020 14:28


                 Sent via Facsimile


                To:        Internal Revenue Service
                           Tentative Refund Claim Unit
                           (855) 269-1647



                 From: Akorn, Inc. and Subsidiaries
                           XX-XXXXXXX
                           Fax: 847-279-6195
                           Phone: 847-279-6150


                  Pages, including this page: 100                     I AL
                                                                 N  T
                   Dear Sir:
                                                           I DE
                                                       N F lk
                                                   O
                  Akorn, Inc. and Subsidiaries (“Taxpayer”)  Fa m 1139,
                                                             submitsoForm     8 “Corporation Application for
                                                C       e r      . c       : 2
                                            L        r n yerto claim
                                              Y attachments
                  Tentative Refund,” with relevant
                                                                       1 4a refund for applying net operating
                                            taxableuyear ended
                                       GH2303Tof therm
                  loss carrybacks from the                 a December
                                                                    0 31, 2018. This claim is made in
                                     I
                  accordance with Section                        2
                                                                0 Aid, Relief, and Economic Security Act
                                                        Coronavirus
                                    H                e
                                                   b 52020-26
                  (the so-called CARES Act) and Notice
                                                              2
                                                            , (issued April 9, 2020). We have revised
                                                o       0
                  the originally submitted Form 1139 to align with the audit adjustments on file with the IRS
                                                     g
                                                Au 1, 2020.
                  per telephone conversation on July

                  Taxpayer submits this claim by fax pursuant to the temporary procedures outlined by the
                  Internal Revenue Service on April 14, 2020 (updated on April 16, 2020 and April 30,
                  2020). Taxpayer respectfully requests the IRS expeditiously process this claim.




                  Best regards,
                  Duane A Portwood
                 Chief Financial Officer
HIGHLY CONFIDENTIAL                                                                                            HIGHLY CONFIDENTIAL
      Turner FalkAkorn, Inc. and Subsidiaries                                                                        Turner Falk
    obermayer.com                                                                                                  obermayer.com
  Aug 05, 2020 14:28                                                                                             Aug 05, 2020 14:28
                                                                 HIGHLY CONFIDENTIAL
                      1925 West Field Court, Suite 300 • Lake Forest, IL 60045 • PHONE
                                                                            Turner Falk(800) 932-5676 • FAX (800) 943-3694 • WEB akorn.com
                                                                     obermayer.com
                                                                    Aug 05, 2020 14:28
                                                                
                                                  Case 20-11177-KBO                            Doc  613-7 Filed 08/28/20                                                    Page 4 of 4



                                                                               
                                                                                               HIGHLY CONFIDENTIAL
 Form     1139                                                Corporation Application
                                                                                Turner Falkfor Tentative Refund
                                                                                           obermayer.com
                                                                   Go to www.irs.gov/Form1139 for instructions and the latest information.
 (Rev. October 2018)                                                                                                                                                                                      OMB No. 1545-0123
                                                                                            Aug 05, 2020income
                                                                     Do not file with the corporation's   14:28 tax return - file separately.
 Department of the Treasury
HIGHLY CONFIDENTIAL
 Internal Revenue Service                                                       Keep a copy of this application for your records.                             HIGHLY CONFIDENTIAL
Name                                                                                                                                            Employer identification number
         Turner Falk                                                                                                                                                    Turner Falk
 AKORN, INC. AND SUBSIDIARIES                                                                                                                    XX-XXXXXXX
     obermayer.com
Number, street, and room or suite no. If a P.O. box, see instructions.                                                                          Date of incorporation
                                                                                                                                                                      obermayer.com
  AugW05,
 1925            2020COURT
             FIELD        14:28SUITE 300                                                                                                         01/20/1971Aug 05, 2020 14:28



                                                                            102,920,733.        
                                                                                                  
 City or town, state, and ZIP code                                                                                                              Daytime phone number

  LAKE FOREST, IL 60045                                                                                                                           (847) 279-6116
   1     Reason(s) for filing.                                                                                                                  c Unused general business




                                                                       12/31/201810/14/2019 OGDEN, UT
         See instructions -          a Net operating loss (NOL)                            $                                                         credit                                 $




                                                                                                                                                                                                
         attach computation b Net capital loss                                             $                                                    d Other                                     $
   2     Return for year of loss, unused credit, or                            a Tax year ended          b Date tax return filed c Service center where filed




                                                                               
         overpayment under section 1341(b)(1)
   3   If this application is for an unused credit created by another carryback, enter ending date for the tax year of the first carryback




                                                                                                                                                                                                    
   4   Did a loss result in the release of a foreign tax credit, or is the corporation carrying back a general business credit that
       was released because of the release of a foreign tax credit (see instructions)? If "Yes," the corporation must file an
       amended return to carry back the released credits                                                                                                                                            Yes                 X   No




                                                                                                                                         
   5 a Was a consolidated return filed for any carryback year or did the corporation join a consolidated group (see instructions)?       X                                                          Yes                     No




                                                                                                            
       b If "Yes," enter the tax year ending date and the name of the common parent and its EIN, if different from above (see instructions)




                                                                                                                               
                                                                                                             IA L              
   6a If Form 1138 has been filed, was an extension of time granted for filing the return for the tax year of the NOL?                                                                              Yes                     No
       b If "Yes," enter the date to which extension was granted                                                              c Enter the date Form 1138 was filed




                                                                                                                                       
       d Unpaid tax for which Form 1138 is in effect                                                                                                                                        $
   7     If the corporation changed its accounting period, enter the date permission to change was granted




                                                                                 ID E                    
   8     If this is an application for a dissolved corporation, enter date of dissolution
   9
                                                                                                             N  T
         Has the corporation filed a petition in Tax Court for the year or years to which the carryback is to be applied?                                                                           Yes                 X   No




                                                                             CO r F om 8                                                                                                              12/31/2016
 10      If any part of the decrease in tax due to a loss or credit resulting from a reportable transaction required to be
         disclosed? If "Yes," attach Form 8886                                                                                                                                                      Yes                 X   No
       Computation of Decrease in Tax                         5TH                  preceding
                                                                                              N   F 3RDlk                                        2NDpreceding                                               preceding
                                                                                                         a
                                            
             See instructions.                                tax year ended    12/31/2013                                 12/31/2015
                                                                                                                   tax year ended                                                    tax year ended




                                            
                                                                          Y rne yer.c 14:2
 Note: If only filing for an unused general business              (a) Before               (b) After                      (c) Before                                  (d) After          (e) Before               (f) After




                                          
       credit (line 1c), skip lines 11 through 15.
                                                                         L
                                                                  carryback               carryback                       carryback                                  carryback           carryback               carryback

                                                                             Tu ma 181387830.
                                                               93471660.H 97236507.


                                          
 11      Taxable income from tax return
                                                                    I G                 2 0 181320208.                                                                               320303348. 320303348.




                                          
                                                                                er , 20
 12      Capital loss carryback (see instructions)
                                                                  H
                             
 13      Subtract line 12 from line 11
                                                                              b
                                                                           97236507.
                                                                            o 05
                                                                                                181320208.                                                                                                   320303348.




                                      
 14      NOL deduction (see instructions)                                  97236507.            5,684,226.
 15      Taxable income. Subtract line 14 from line 13

                                                                              u g               175635982.                                                                                      320303348.




                                      
 16      Income tax                                            32715081.
                                                                            A         63485740. 61472594.                                                                            112106172. 112106172.




                                            
 17      Alternative minimum tax                                    NONE   19033888.       NONE       NONE                                                                                 NONE       NONE




                                            
 18      Base erosion minimum tax (Attach Form 8991)




                                          
 19      Add lines 16 through 18                               32715081.                19033888.                    63485740. 61472594.                                             112106172. 112106172.




                                          
 20      General business credit (see instructions)             708,703.                                            2,622,434. 2,622,434.                                              704,106.   704,106.
 21      Other credits (see instructions)                           NONE                                              249,593. 8,236,802.                                                  NONE 11046679.




                                      
 22      Total credits. Add lines 20 and 21                     708,703.                                            2,872,027. 10859236.                                               704,106. 11750785.
 23      Subtract line 22 from line 19                         32006378.                19033888.                    60613713. 50613358.                                             111402066. 100355387.




                                      
 24      Personal holding company tax (Sch. PH (Form 1120))

 25      Other taxes (see instructions)




                                                                                                                                                                     
 26      Total tax liability. Add lines 23 through 25          32006378.                19033888.                      60613713.                             50613358.               111402066. 100355387.
 27      Enter amount from "After carryback" column
         on line 26 for each year                              19033888.                                               50613358.                                                     100355387.
 28      Decrease in tax. Subtract line 27 from line 26        12972490.                                               10000355.                                                      11046679.




                                                                                                                          07/08/2020                                        
 29      Overpayment of tax due to a claim of right adjustment under section 1341(b)(1) (attach computation)
                         Under penalties of perjury, I declare that I have examined this application and accompanying schedules and statements, and to the best of my knowledge and belief, they are true, correct,
                         and complete.
Sign
HIGHLY
Here CONFIDENTIAL                                                                                                                                                      HIGHLYCHIEF  CONFIDENTIAL
                                                                                                                                                                                       FINANCIAL OFFICER




                                                                                                                                                                                         
              Signature of officer DUANE A PORTWOOD                                                                              Date                                         Title
      Turner   Falk                                                                                                                                                            Turner Falk PTIN


                                              
           Print/Type preparer's name                                                           Preparer's signature Digitally signed by Jansen, Lauren M.           Date
Paidobermayer.com                                                                                                    DN: CN="Jansen, Lauren M.",
                                                                                                                              OU=Chicago, OU=Central, OU=National,
                                                                                                                              DC=us, DC=gt, DC=com
                                                                                                                                                                                     Check
                                                                                                                                                                           obermayer.com      if
          LAUREN JANSEN                                                                                                       Date: 2020.07.08 10:57:38-05'00'       07/08/2020 self-employed P00850800
Preparer
  Aug 05, 2020     14:28 GRANT THORNTON LLP                                                                                                                               AugFirm's
                                                                                                                                                                                05,EIN2020  14:28
           Firm's name                                                                                                                                                                    XX-XXXXXXX
Use Only Firm's address CHICAGO, IL 60601                                                                                                                                         Phone no. 312-856-0200
 For Paperwork Reduction Act Notice, see separate instructions.
                                                                                               HIGHLY CONFIDENTIAL                                                                              Form      1139    (Rev. 10-2018)
 JSA
                                                                                                     Turner Falk
 8C3500 3.000                                                                                      obermayer.com
                       3617ON                   649R                                             Aug 05, 2020 14:28                                                                                              109
